Opinion of the Oourt by
Judge Williams :
Had it been proved that appellant had by his own 'acts forfeited his rights of property under the confiscation laws of Congress, still this would not authorize the military authorities by any kind of irregular proceedings tó seize’it and adjudicate the questions themselves, but to take the property of the citizen under such a pretext without any proof establishing the acts of forfeiture, is wholly disallowable. The right of impressment is confined within narrow limits, being justified only by emergencies; so whether the talcing in this instance be predicated on acts of forfeiture or the right of impressment, no justification is made out and those subordinate *457officers, executing an illegal order of a superior, even had this been shown, would still be trespassers.
Garnett & Baker, for appellant.
Bramlette, for appellee.
The instructions were erroneous, and the judgment is therefore reversed.